PER CURIAM.
The Florida Bar brought this disciplinary action against attorney Raymond P. Harris. The matter was assigned to a referee for hearing and the referee’s report is now before us for consideration. No petition for review has been filed.
The referee found that respondent represented a client with a personal injury claim. Respondent requested medical records from the client’s physician and agreed to preserve, from any recovery by judgment or settlement, funds sufficient to pay the physician’s fees for the treatment provided to the injured client. Respondent recovered a settlement but, despite repeated requests, failed to pay over to the physician *152the funds needed to compensate him for his services or to even respond to the physician’s inquiries.
Following a hearing, which the respondent failed to attend, the referee recommended that respondent be found guilty of violating several Disciplinary Rules of the former Florida Bar Code of Professional Responsibility, for conduct involving dishonesty, fraud, deceit, or misrepresentation; conduct prejudicial to the administration of justice; and conduct adversely reflecting on his fitness to practice law. The referee noted that he had previously recommended that respondent be publicly reprimanded (which this Court subsequently approved on June 2, 1988, 526 So.2d 54). The referee recommended that he be suspended from the practice of law for six months and until he shall prove his rehabilitation. As a condition of rehabilitation to be established prior to reinstatement, the referee recommended that respondent be required to show that the doctor has been paid the amount owed to him.
We approve the referee’s report. Raymond P. Harris is hereby suspended from the practice of law for six months, with eligibility for reinstatement made subject to the conditions stated by the referee. To allow time for an orderly closing of his practice, respondent’s suspension shall take effect on October 17, 1988. Respondent shall accept no new business from the date of this opinion.
The costs of this proceeding are assessed against the respondent. Judgment is entered against Raymond P. Harris for costs in the amount of $890.97, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.